AO 24SB(Rev. 02/18) Judgmerit in a Criminal Case
sheer i MS/m°

UNITED STATES DISTRICT COURT

     
   
  

 

 

` l
Southern District of Mississippi UTH °Fmsstssw
UNITED STATES OF AMERICA ) _
v § JUDGMENT IN A CRlMlNAL C SE[/l\t@\( 14 2018
JOAQU|N LUNA-ClJEROS § Case Number; i:iscr95Hso-RHW- catv 'WHUN°"M
) usM Number; 20957-043
)
) Leilani Tynes
) Defendant's Attomey

THE DEFENDANT:
M pleaded guilty to count(s) Count l of the single count Indictnient

[l pleaded nolo contendere to count(s)
which was accepted by the court.

 

I:] was found guilty on count(s)
after a plea of not guilty.

 

The defendant is adjudicated guilty of these offenscs:

Title & Section Nature of Offense ()fl`ense Ended Count
8 U.S.C. § 1326(3)(2) |||egal Reentry by a Removed Alien 05/15/2018 1
The defendant is sentenced as provided in pages 2 through 7 __ of this judgment The sentence is imposed pursuant to

the Sentencing Refomi Act of 1984.

l:l The defendant has been found not guilty on count(s)

 

l] Count(s) m is l:| are dismissed on the motion of the United States.

` _ It is ordered that the defendant_must notify the United States attorney for this distith within 30 da s of _any change of name, residence,
or malling address unti|_all fines, restitution,_costs, and special assessments imposed by this judgment are fu ly paid. lf ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances

November13, 2018

Date of o 'tion of.lud en

/ v f s
Va(r:yu ge Cr>

The Honorable Ha|i| Suleyman Ozerden. U.S. District Judge
Name and Titlc of .ludge

Nov. /Li, zo/Z/

Date

  

 

 

 

AO 24SB(Rev. 02/18) Judgment in a Criniinal Case

Shect 2 ~» lmprisonment

Judgment -- Page 2 of
DEFENDANT; JOAQUIN LUNA~C|JEROS

CASE NUMBER: i :iscr95Hso-RHw-001

IMPRISONMENT

The defendant is hereby committed to the custody Of the Federal Bureati of Prisons to bc imprisoned for a total term of:

timed served (one hundred twenty-eight (128) days) as to Countl of the lndictment.

[:l The court makes thc following recommendations to the Bureau of Prisons:

M The defendant is remanded to the custody of the United States Marshal.

|:l The defendant shall surrender to the United Statcs Marshal for this district:

l:l at _ ij a.m. [] p.m. on

 

l:_l as notified by the United Statcs Marshal.

[l The defendant shall surrender for service of sentence at thc institution designated by the Bureau of Prisons:

l:] before

l:l as notified by the United Statcs Marshal.

[] as notified by the Probation or Pretrial Services Office.

 

 

 

 

l:l
RETURN
l have executed this judgment as follows:
Defendant delivered on to
a , with a certified copy of this judgment
UNlTED S'I`ATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

AO 24SB(Rev. 02/|8) .|udgment in a Criminal Case
Sheet 3 - Supervised Re]ease

DEFENDANT: JOAQUlN LUNA-CIJEROS
CASE NUMBERZ l:18cr95HSO-RHW-00!

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :
one (1) year as to Count 1 of the single count lndictment.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance

9)¢\_;._.

You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

[`_`| The above drug testing condition is suspendcd, based on the court's determination that you
pose a low risk of future substance abuse. (check ifapp/icuble)

4_ [] You must make restitution iii accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restituthn. (c}ieck ifappl:`cable)

5. [I You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)

'3- [:] You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, el seq.) as
directed by the probation officer. the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work. are a student, or were convicted of a qualifying offense. (check if applicable)

7, |] You must participate in an approved program for domestic violencc. (check i_'[applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

Judgment_Pagc 3 of ____;_

AO 2458(Rev. 02/18) Judgmcnt in a Criniinal Case

DEFENDANT; JOAQUIN LUNA-CIJEROS

Sheet 3A _ Supervised Rclease

Judgment-Page 4 of 7_

CASE NUMBER= i;iscr95Hso-RHw-00i

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

l.

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your

gease from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
me.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and

when you must report to the probation officer, and you must report to the probation officer as instructed.

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting pemiission from the

court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living

arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. lf notifying

the probation officer in advance is not possible due to unanticipated circumstances you must notify the probation officer within 72

hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit thc probation officer to

take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) ata lawful type of eniploymerit. unless the probation officer excuses you from

doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses

you from doing so. lf` you plan to change where you work or anything about your work (such as your position or your job

responsibilities), you must notify the probation officer at least 10 days before the change. lf notifying the probation officer at least 10

days in advance is not possible due to unanticipated circumstances you must notify the probation officer within 72 hours of

becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. lf you know someone has been

convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the

probation officer.

lf you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ainmunition, destructive dcvice, or dangerous weapon (i.e., anything that was

designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or infomiant without

first getting the permission of the court.

If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may

require you to notify the person about the risk and you must comply with that instruction The probation officer may contact the

person and confirm that you have notified the person about the risk.

‘(0u must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Offiee Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further infomiation regarding these conditions, see Overvi`c'w of Probation and Supervi`sed
Release Conditions, available at: wwvw.uscourts.gov.

Defendant's Signature Date

 

 

AO 245B(Rev. 02/18) .|udginent in a Criiiiinal Case
Sheet 3D _ Supervised Releasc

Judgmcnt_Page _§__ of 7
DEFENDANT: JoAQUiN LuNA-Ci.ii:Ros
CASE NUMBER¢ i;iscrasiiso-RHw-ooi

SPECIAL CONDITIONS OF SUPERVISION

l. At the completion of the defendant’s term of imprisonment, the defendant shall be surrendered to the custody of lmmigration and
Customs Enforcement for removal proceedings consistent with the linmigration and Nationality Act. lf removed, the defendant shall
not re-enter the United States without the written permission of the Secretary of Homeland Security. The term of supervised release
shall be non-reporting while the defendant is residing outside of the United States. lf the defendant re-enters the United Statcs
within the term of supervised release, he is to report to the nearest U.S. Probation Office within 72 hours of his arrival.

AO 245B(Rev. 02/18) .ludgmcnt in a Criminal Case
Sheet 5 - Criminal Monetary Penalties

Judgmcnt _ Page 6 of 7
DEFENDANT; JOAQUIN LUNA-ClJEROS

CASE NUMBER: i:i scr95Hso-RHw-001
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
ToTALS $ 100.00 $ $ $
l] The determination of restitution is deferred until . Aii Ame)ided Judgment in a Criminal Case (A0245C) will be entered

after such detennination.

[] The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each pa§ee shall receive an approximatelyjpro ortioned ayment, unless specified otherwise in

the priority or_der or percentage payment column elow. However, pursuant to 18 .S. . § 3664 i). all nonfederal victims must be paid
before the United Statcs is paid.

Name of Pavee Total Loss** Rcstitution Ordcred Priorig or Percentage

TOTALS $ 0.00 $ 0;00_

[] Restitution amount ordered pursuant to plea agreement S

The defendant must pay interest on restitution and a fine of more than 32,500. unless thc restitution or fine is paid in full before the
filieenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f`). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

l:] The court determined that the defendant does not have thc ability to pay interest and it is ordered that:
l:] the interest requirement is waived for the [| fine [l restitution.

L__l the interest requirement for the |] fine El restitution is modified as follows:

* Justice for Victims of Traffickin Act of 2015, Pub. L. No. l 14-22.

** Findings for the total amount o losses are required under Chapters 109A, l 10, l 10A. and l 13A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.

AO 24SB(Rev. 02/|8) Judginent in a Criminal Case
Sheet 6 _ Schedule ol` Payments

judgment _ Page 7 of 7
DEFENDANT; JOAQUlN LUNA-CUEROS

CASE NUMBER= i;isci-95Hso-RHW-0oi

SCHEDULE OF PAYMENTS

Having assessed the dcfendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A m Lump sum payment of S 100-00 due immediately, balance due

|:} not later than ,or
['_'l in accordancewith |:| C, |:| D, |:] E, or 1:| Fbelow; or

B l:| Payment to begin immediately (may be combined with [l C, l___l D, or l:l F bclow); or

C l___l Payment in equal (e.g., weekly. monrhly, quarlerly) installments of $ over a period of
(e.g., months or years), to commence _ (e.g., 30 or 60 days) after the date of this judgment; or

D l:l Payment in equal (e.g., weekly, monrhly, quarrerly) installments of $ over a period of
(e.g., months aryears), to commence ________v_ (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E [] Payment during the term of supervised release will commence within m (e.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F l:| Special instructions regarding the payment of criminal monetary penaltics:

Un|ess the court ha_s expressly ordered otherwise, if this j udg_ment imposes imprisonment, pa ent of criminal monetary penalties is due during
th_e period of imprisonment. All criminal monetary penaltics, except those payments ma e through the cheral Bureau of Prisons’ Inmate
Financial Responsibihty Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

|:l Joint and Several

Defendant and Qo-Defendant Names and Case Nuinbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

l:l The defendant shall pay the cost of prosecution.
l:l The defendant shall pay the following court cost(s):

ij The defendant shall forfeit the defendant‘s interest in the following property to the United States:

Payments shall bc applied in th_e followir\i]grorder: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) J A assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

